



Exhibit 10.12
PEABODY ENERGY CORPORATION
2017 INCENTIVE PLAN
DEFERRED STOCK UNIT AGREEMENT


THIS DEFERRED STOCK UNIT AGREEMENT (this “Agreement”), effective as of
__________, 20___, is made by and between PEABODY ENERGY CORPORATION, a Delaware
corporation (the “Company”), and the undersigned non-employee director of the
Company (the “Grantee”). The Grant Date for these Deferred Stock Units is
__________, 2017 (the “Grant Date”).


WHEREAS, the Company wishes to afford the Grantee the opportunity to own shares
of Common Stock;
WHEREAS, the Company wishes to carry out the Plan, the terms of which are hereby
incorporated by reference and made a part of this Agreement; and
WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”), which has been appointed to administer the Plan, has
determined that it would be to the advantage and best interest of the Company
and its stockholders to grant Deferred Stock Units to the Grantee as an
incentive for increased efforts during his or her term with the Company, and has
advised the Company thereof and instructed the undersigned officer to enter into
this Agreement to evidence this grant of Deferred Stock Units.
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereby agree as follows:




ARTICLE 1
DEFINITIONS


Whenever the following terms are used in this Agreement, they shall have the
meanings specified below. Capitalized terms not otherwise defined in this
Agreement shall have the meanings specified in the Plan.
Section 1.1 - “Payment Date” shall mean, as used with respect to a Deferred
Stock Unit, the earlier to occur of (a) the third anniversary of the Grant Date
and (b) the Grantee’s Separation from Service.


Section 1.2 - “Plan” shall mean the Peabody Energy Corporation 2017 Incentive
Plan, as amended from time to time.


Section 1.3 - “Section 409A” shall mean Section 409A of the Code and the
applicable regulations or other guidance issued thereunder.


Section 1.4 - “Separation from Service” shall mean a termination of the
Grantee’s service with the Company or its subsidiary or affiliate (regardless of
the reason therefor) that constitutes a “separation from service” as defined in
Section 409A or applicable regulations or other guidance in effect thereunder.











--------------------------------------------------------------------------------





ARTICLE 2
GRANT OF DEFERRED STOCK UNITS


Section 2.1 - Grant of Deferred Stock Units. For good and valuable
consideration, the Company has granted to the Grantee the number of Deferred
Stock units (each, a “Deferred Stock Unit”) set forth on the signature page
hereof upon the terms and subject to the conditions set forth in this Agreement.
Each Deferred Stock Unit granted hereunder is the equivalent of a hypothetical
share of Common Stock of the Company with a value on any given date equal to the
Fair Market Value of a share of Common Stock on such date. Each Deferred Stock
Unit granted hereunder represents an unfunded and unsecured promise of the
Company to issue, in accordance with Article 4 below, a share of Common Stock
for each vested Deferred Stock Unit.


Section 2.2 - No Obligation of Service. Nothing in this Agreement or in the Plan
shall confer upon the Grantee any right to continue in the service of the
Company or interfere with or restrict in any way the rights of the Company,
which rights are hereby expressly reserved, to terminate the service of the
Grantee at any time for any reason whatsoever.


Section 2.3 - Adjustments in Deferred Stock Units. In the event of the
occurrence of one of the corporate transactions or other events listed in
Section 4.2 of the Plan, the Committee shall make such substitution or
adjustment as provided in Sections 4.2 or 13.2 of the Plan or otherwise in the
terms of the Deferred Stock Units in order to equitably reflect such corporate
transaction or other event. Any such adjustment made by the Committee shall be
final and binding upon the Grantee, the Company and all other interested
persons.


Section 2.4 - Change in Control. In order to maintain the Grantee’s rights with
respect to the grant of Deferred Stock Units evidenced hereby, upon the
occurrence of a Change in Control, the Committee may take such actions with
respect to the Deferred Stock Units or make such modifications to the Deferred
Stock Units as are permitted by the Plan.


ARTICLE 3
VESTING AND FORFEITURE OF DEFERRED STOCK UNITS


Section 3.1 - Deferred Stock Unit Vesting. Subject to Sections 3.2 and 3.3, the
Deferred Stock Units shall become vested ratably, on a monthly basis, over the
12-month period beginning on the Grant Date; provided, that, with respect to the
portion of the Deferred Stock Units that are to vest in any given month, such
vesting shall only occur to the extent that the Grantee remains in the service
of the Company during the entire period commencing on the Grant Date and ending
on the date during that month that such Deferred Stock Units are to become
vested. For the purpose of clarity, the vesting of Deferred Stock Units in each
month shall occur on the monthly anniversary of the Grant Date.


Section 3.2 - Effect of Separation from Service. Subject to Section 3.3, no
unvested Deferred Stock Unit shall become vested following the Grantee’s
Separation from Service, and all unvested Deferred Stock Units shall be
immediately and automatically forfeited upon the Grantee’s Separation from
Service.


Section 3.3 - Acceleration Events. Notwithstanding the provisions of Section 3.1
or Section 3.2, the Deferred Stock Units shall become fully vested upon the
earliest to occur of: (a) the Grantee’s Separation from Service due to death or
Disability; (b) a Change in Control; and (c) the Grantee’s Separation from
Service due to the Grantee reaching the end of his or her elected term and
either (i) being ineligible to run for an additional term on the Board as a
result of reaching age 75 or (ii) having completed at least three (3) years of
continuous service as a director.





--------------------------------------------------------------------------------





ARTICLE 4
ISSUANCE OF STOCK


Section 4.1 - Payment Following Vesting of Deferred Stock Units. Subject to the
terms of this Agreement, the Company shall issue to the Grantee (or, in the
event of the Grantee’s death, to his or her beneficiary or estate) a number of
shares of Common Stock equal to the number of Deferred Stock Units vesting
hereunder. Subject to Section 4.3, such shares of Common Stock shall be issued
to the Grantee on the Payment Date.


Section 4.2 - Specified Employee. If the Payment Date is triggered by a
Separation from Service other than due to death and at the time of such
Separation from Service the Grantee is a “specified employee” (as such term is
defined in Section 409A and using the identification methodology selected by the
Company from time to time), the Company shall issue to the Grantee a number of
shares of Common Stock equal to the number of vested Deferred Stock Units
granted hereunder on the first day of the seventh month after the Payment Date.


Section 4.3 - Conditions to Issuance of Stock Certificates. Shares of Common
Stock that may be issued in accordance with Section 4.1 or 4.2 may be either
previously authorized but unissued shares or issued shares that have been
reacquired by the Company. If the Committee reasonably anticipates, in
accordance with Treasury Regulation Section 1.409A-2(b)(7)(ii), that issuing
Common Stock on the Payment Date will violate federal securities laws or other
applicable laws, the Company may delay issuing such Common Stock, provided that
the Company issues such Common Stock on the earliest date on which the Committee
reasonably anticipates that such issuance will not violate federal securities
laws or other applicable laws.


Section 4.4 - Stockholder Rights. The Grantee shall not be, nor have any of the
rights or privileges of, a stockholder of the Company in respect of any shares
of Common Stock corresponding to Deferred Stock Units granted hereunder unless
and until certificates representing such shares shall have been issued by the
Company to the Grantee or such ownership has otherwise been indicated and
documented by the Company. The Grantee shall not be entitled to dividend
equivalents with respect to the Deferred Stock Units.


ARTICLE 5
MISCELLANEOUS


Section 5.1 - Tax Consequences. Unless otherwise specifically provided in
another agreement between the Company and the Grantee, the Company shall not be
liable or responsible for any tax of the Grantee relating to the Deferred Stock
Units, and the Grantee agrees to be responsible for, any and all such taxes with
respect to the Deferred Stock Units.


Section 5.2 - Administration. The Committee has the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Grantee, the Company and all other interested persons. No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or the Deferred Stock
Units. In its absolute discretion, the Board may at any time and from time to
time exercise any and all rights and duties of the Committee under the Plan and
this Agreement.











--------------------------------------------------------------------------------





Section 5.3 - Deferred Stock Units Not Transferable. Neither the Deferred Stock
Units nor any interest or right therein or part thereof shall be liable for the
debts, contracts or engagements of the Grantee or his or her successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition is voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided, however, that this Section 5.3 shall not
prevent transfers by will or by the applicable laws of descent and distribution.


Section 5.4 - Notices. Any notice to be given under the terms of this Agreement
to the Company shall be addressed to the Company in care of its Secretary, and
any notice to be given to the Grantee shall be addressed to him or her at the
address set forth in the records of the Company. By a notice given pursuant to
this Section 5.4, either party may hereafter designate a different address for
notices to be given to him, her or it. Any notice which is required to be given
to the Grantee shall, if the Grantee is then deceased, be given to the Grantee’s
personal representative if such representative has previously informed the
Company of his, her or its status and address by written notice under this
Section 5.4. Any notice shall be deemed duly given when enclosed in a properly
sealed envelope or wrapper addressed as aforesaid, deposited (with postage
prepaid) in a post office or branch post office regularly maintained by the
United States Postal Service. Notwithstanding the foregoing, any notice required
or permitted hereunder from the Company to the Grantee may be made by electronic
means, including by electronic mail to the Company-maintained electronic mailbox
of the Grantee, and the Grantee hereby consents to receive such notice by
electronic delivery. To the extent permitted in an electronically delivered
notice described in the previous sentence, the Grantee shall be permitted to
respond to such notice or communication by way of a responsive electronic
communication, including by electronic mail.


Section 5.5 - Titles. Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.


Section 5.6 - Pronouns. The masculine pronoun shall include the feminine and
neuter, and the singular the plural, where the context so indicates.


Section 5.7 - Applicability of Plan. The Deferred Stock Units and the shares of
Common Stock issued to the Grantee hereunder, if any, shall be subject to all of
the terms and provisions of the Plan, to the extent applicable to the Deferred
Stock Units and such shares. In the event of any conflict between this Agreement
and the Plan, the terms of the Plan shall control.


Section 5.8 - Amendment.


(a)    Except as permitted by the Plan, this Agreement may be amended only by a
writing executed by the parties hereto that specifically states that it is
amending this Agreement.


(b)    If either party to this Agreement reasonably determines that any amount
payable pursuant to this Agreement would result in adverse tax consequences
under Section 409A, then such party shall deliver written notice of such
determination to the other party, and the parties hereby agree to work in good
faith to amend this Agreement so it complies with the requirements of Section
409A and preserves as nearly as possible the original intent and economic effect
of the affected provisions.











--------------------------------------------------------------------------------





(c)    To the extent applicable, this Agreement is intended to comply with
Section 409A so that the income inclusion provisions of Section 409A(a)(1) of
the Code do not apply to Grantee, and this Agreement shall be construed,
interpreted and administered in a manner that is consistent with this intent and
the requirements for avoiding additional taxes or penalties under Section 409A.
Notwithstanding the foregoing, in no event shall the Company be liable for all
or any portion of any taxes, penalties, interest or other expenses that may be
incurred by the Grantee on account of Section 409A.


(d)    Except as permitted under Section 409A of the Code, any deferred
compensation (within the meaning of Section 409A of the Code) payable to a
Grantee or for the Grantee’s benefit under this Agreement and grants hereunder
may not be reduced by, or offset against, any amount owing by the Grantee to the
Company or any of its Subsidiaries.


(e)    Notwithstanding any provision of this Agreement to the contrary, in light
of the uncertainty with respect to the proper application of Section 409A of the
Code, the Company reserves the right to make amendments to this Agreement and
the terms of the Deferred Stock Units as the Company deems necessary or
desirable to avoid the imposition of taxes or penalties under Section 409A of
the Code. In any case, neither the Company nor any of its affiliates will have
any obligation to indemnify or otherwise hold the Grantee harmless from any or
all of such taxes or penalties.


Section 5.9 - Dispute Resolution. Any dispute or controversy arising under or in
connection with this Agreement shall be resolved by arbitration in St. Louis,
Missouri. Arbitrators shall be selected, and arbitration shall be conducted, in
accordance with the rules of the American Arbitration Association. The Company
shall pay or reimburse any legal fees in connection with such arbitration in the
event that the Grantee prevails on a material element of his or her claim or
defense. Payments or reimbursements of legal fees made under this Section 5.9
that are provided during one calendar year shall not affect the amount of such
payments or reimbursements provided during a subsequent calendar year, payments
or reimbursements under this Section 5.9 may not be exchanged or substituted for
another form of compensation to the Grantee, and any such reimbursement or
payment will be paid within 60 days after the Grantee prevails, but in no event
later than the last day of the Grantee’s taxable year following the taxable year
in which he incurred the expense giving rise to such reimbursement or payment.
This Section 5.9 shall remain in effect throughout the period in which Grantee
provide services to the Company and for a period of five years following the
Grantee’s Separation from Service.


Section 5.10 - Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.


[SIGNATURE PAGE FOLLOWS]

























--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto, effective as of the Grant Date.
GRANTEE
 
PEABODY ENERGY CORPORATION
 
 
 
 
 
 
[ ]
 
By:
 
 
 
 
 
Its:
 
 
 
 
 
 
Address
 
 
 
 
 
 
 
 
 
 
 
Grantee's Taxpayer Identification
 
Aggregate number of Deferred Stock Units
Number:
 
granted:                          
 
 
 
                -           -                
 
 
 
 
 
 
 
 






